This defendant and his brother Richard, alias Rich Blevins, were jointly indicted for murder in the first degree. A severance was granted and the trial of this defendant resulted in a conviction for murder in the second degree, the term of imprisonment being fixed by the jury at 15 years in the penitentiary, and judgment was rendered accordingly.
The rulings of the court on the venire and organization of the jury in this case were identical with the rulings in the case of the codefendant, Richard, alias Rich Blevins v. State (Sup.) 85 So. 817,1 and notwithstanding the strong, cogent, and convincing opinion rendered by Justice Sayre and concurred in by Justice Brown, the Supreme Court has decided that no error appears in the rulings of the court on the organization of the jury. It follows, therefore, that this court must also so declare in the instant case.
While the trial of this defendant was had separate and apart from that of his brother Richard, alias Rich Blevins, in the Supreme Court, present term, a careful comparison of this record with the record in that case shows that the trials in both cases were practically identical; the evidence being the same and the rulings of the court alike in each case. This being true, we pretermit here a discussion of the many insistencies of error presented, and under the authority of the Richard Blevins Case, supra, the judgment of conviction will be reversed and the cause remanded.
Reversed and remanded.
1 203 Ala. 476. *Page 563